 

Exhibit 10.2

 

RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT

 

 

This RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is
effective October 1, 2015, by and between Amerx Health Care Corporation, a
Florida corporation (“Amerx”), Procyon Corporation, a Colorado corporation
(“Procyon”) and James B. Anderson (the “Executive”).

WHEREAS, Amerx has, prior to the date of this Agreement, employed the

 

Executive as its Vice President of Operations; and

 

WHEREAS, Executive is employed by Procyon as its Chief Financial Officer; and

 

WHEREAS, Procyon, the parent corporation of Amerx, has agreed to provide some of
the benefits to Executive under this Agreement; and

WHEREAS, Amerx desires to continue to employ the Executive on a full-time basis,
and the Executive desires to be so employed by Amerx, pursuant to the terms of
this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained herein,

 

the parties agree as follows:

 

ARTICLE I

EMPLOYMENT DUTIES AND BENEFITS

 

Section 1.1 Employment Amerx hereby employs the Executive in the position
described on Schedule 1 hereto as an executive officer of Amerx, pursuant to the
terms of this Agreement. The Executive accepts such employment and agrees to
perform the duties and responsibilities assigned to him pursuant to this
Agreement.

Section 1.2 Duties and Responsibilities. The Executive shall hold the positions
with Amerx and Procyon which are specified on Schedule I, which is attached
hereto and incorporated herein by reference. The Executive is employed pursuant
to the terms of this Agreement and agrees to devote full-time to the business of
Amerx and Procyon. The Executive shall perform the duties set forth on Schedule
1 while employed as an executive officer, and such further duties as may be
determined and assigned to him from time-to-time by the Chief Executive Officer
or the Board of Directors of Procyon, the parent corporation of Amerx.

 

1

 

 

 

 

 

Section 1.3 Working Facilities. The Executive shall be furnished with facilities
and services suitable to the position and adequate for the performance of the
Executive’s duties under this Agreement. The Executive’s duties shall be
rendered at Amerx’s offices, or at such other place or places as the Executive
may designate with Amerx’s approval, which shall not be unreasonably withheld.

Section 1.4 Vacations. The Executive shall be entitled each year to a reasonable
vacation of not less than four weeks in accordance with the established
practices of Procyon now or hereafter in effect for executive personnel, during
which time the Executive’s compensation shall be paid in full. Should Amerx or
Procyon from time-to-time require the Executive to perform job duties during
vacation periods, the Executive shall be entitled to compensatory vacation time
at a mutually agreeable time.

Section 1.5 Expenses. The Executive is authorized to incur reasonable expenses
for promoting the domestic and international business of Amerx and Procyon in
all respects, including expenses for entertainment, travel and similar items.
Amerx or Procyon, as applicable, will reimburse the Executive for all such
expenses that are reasonably related to Amerx’s or Procyon’s business and
primarily for Amerx’s and/or Procyon’s benefit, upon the presentation by the
Executive, from time-to-time, of an itemized account of such expenditures. Such
expenses shall be reviewed and approved by Procyon’s Chief Executive Officer.

Section 1.6 Benefit Plans. From the effective date of this Agreement, the
Executive shall be entitled to participate in all existing benefit plans
provided to Procyon’s executive employees, including, to the extent now or
hereafter in effect, medical, health, dental, vision, disability, life insurance
and death benefit plans, in accordance with the terms of such plans.

ARTICLE II COMPENSATION

Section 2.1 Base Salary. Amerx shall pay to the Executive a base salary of not
less

 

than the amount specified on Schedule 1, subject to annual review and raises in
such base salary. The base salary may be changed by action of Procyon’s Board of
Directors, and such changes shall thereafter be included in the Executive’s base
salary as defined for purposes of this Agreement and Procyon’s bonus plan.

 

2

 

 

 

 

 

 

Section 2.2 Bonus and Bonus Plan Participation. The Executive shall be entitled
to receive certain short term and long term incentive bonuses, as set forth, and
pursuant to the conditions set forth, in Schedule 1. The Executive shall also be
entitled to receive incentive bonuses in accordance with the provisions of the
Procyon-wide bonus plan as in

effect from time to time.

 

ARTICLE III

 

TERM OF EMPLOYMENT AND TERMINATION

 

Section 3.1 Term and Nature of Employment. This Agreement shall be for a term of
one year, commencing on its effective date, subject, however, to termination
during such period as provided in this Article and approval of the Board of
Directors of Procyon in its annual meeting. Nothing contained in this Agreement
shall be construed to constitute a promise of employment to the Executive for a
fixed term. Executive's employment under this Agreement is strictly "at will,"
and may be terminated by the Executive, Amerx or Procyon, upon thirty days
written notice, for any reason or no reason, with or without cause.

Section 3.2 Renewal of Term. Subject to Procyon’s Board of Directors’ approval,
Executive's employment shall be extended for one additional year at the end of
each year of the term, or extended term, of this Agreement on the same terms and
conditions as contained in this Agreement, unless either Amerx, Procyon or the
Executive shall, prior to the expiration of the initial term or of any renewal
term, give written notice of the intention not to renew this Agreement.

Section 3.5 Termination. In the event of termination of this Agreement by the
Executive or Procyon or Amerx for any reason, including termination by death or
disability of the Executive, Amerx shall be obligated to compensate the
Executive for any accrued vacation time not taken and any earned but unpaid base
salary and any earned but unpaid bonuses up to the date of termination.

Section 3.6 Options. Any options granted to the Executive to purchase stock of
Procyon shall become fully vested on the date of the involuntary termination of
this Agreement. This provision shall serve as a contractual modification of any
option grants or agreements between the Executive and Procyon, whether such
grants or agreements shall pre-date or postdate this Agreement, and is hereby
incorporated by reference into each such option grant or agreement.

 

3

 

 

 

 

 

 

 

ARTICLE IV GENERAL MATTERS

Section 4.1 Governing Law. This Agreement shall be governed by the laws of the

 

State of Florida and shall be construed in accordance therewith.

 

Section 4.2 No Waiver. No provision of this Agreement may be waived except by an
agreement in writing signed by the waiving party. A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.

Section 4.3 Amendment. This Agreement may be amended, altered or revoked at any
time, in whole or in part, by filing with this Agreement a written instrument
setting forth such changes, signed by each of the parties.

Section 4.4 Benefit. This Agreement shall be binding upon the Executive, Procyon
and Amerx, and shall not be assignable by Procyon or Amerx without the
Executive's written consent.

Section 4.5 Construction. Throughout this Agreement the singular shall include
the plural, and the plural shall include the singular, and the masculine and
neuter shall include the feminine, wherever the context so requires.

Section 4.6 Text to Control. The headings of articles and sections are included
solely for convenience of reference. If any conflict between any heading and the
text of this Agreement exists, the text shall control.

Section 4.2 Severability. If any provision of this Agreement is declared by any
court of competent jurisdiction to be invalid for any reason, such invalidity
shall not affect the remaining provisions. On the contrary, such remaining
provisions shall be fully severable, and this Agreement shall be construed and
enforced as if such invalid provisions had not been included in the Agreement.

Section 4.8 Authority. The officer executing this Agreement on behalf of Procyon
and Amerx has been empowered and directed to do so by the Board of Directors of
Procyon.

Section 4.9 Effective Date. The effective date of this Agreement shall be
October 1,

 

2015.

 

4

 

 

 

 

 

 



 



PROCYON CORPORATION  

AMERX HEALTHCARE CORPORATION

 

       By: /s/ Regina W. Anderson   /s/ Justice W. Anderson  Regina W. Anderson
Justice W. Anderson  Chiefi Executive Officer   President            By: /s/
Fred W. Suggs, Jr.   /s/ Joseph R. Treshler  Fred W. Suggs, Jr.   Joseph R.
Treshler  Director, Member of the Procyon   Director, Member of the Procyon
Corporation Compensation Committee   Corporation Compensation Committee        
    EXECUTIVE:            /s/ James B. Anderson     James B. Anderson        

 

 

 

 5

 

 







 

 

 

 

FY 2016

 

PROCYON CORPORATION AMERX-HEALTH CARE CORPORATION

RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT

Schedule 1

Salary and Benefit Statement

 



Executive: James B. Anderson October 1, 2015

 

Position: Amerx Health Care Corporation: Vice President of Operations   Procyon
Corporation: Chief Financial Officer     Reporting to: Regina W. Anderson, Chief
Executive Officer, Procyon Corporation   Justice W. Anderson, President, Amerx
Health Care    Procyon Corporation Board of Directors    

Base Salary:

 $130,000, annually     Benefits:  As outlined in this Executive Employment
Agreement.     Term: As described in Section 3.1 of the Executive Employment
Agreement. The terms of the Amerx Sales Incentive and Profit Bonuses described
below shall reviewed annually, and any amendment thereto to be made with the
mutual agreement of Procyon, Amerx and the Executive.     Benefits:  As outlined
in this Executive Employment Agreement and the current Procyon Corporation
Employee Handbook.     Term: As described in Section 3.1 of the Executive
Employment Agreement. The terms of the Amerx Sales Incentive and Profit Bonuses
described below shall reviewed annually, and any amendment thereto to be made
with the mutual agreement of Procyon, Amerx and the Executive.    
Responsibilities: Procyon Corporation - title: Chief Financial Officer

 

•Oversee and Manage all financial record keeping, quarterly and annual financial
reporting, SEC filings, quarterly, annual audits and payroll.      •Amerx Health
Care Corporation - title: Vice President of Operations      •Management,
supervision and coordination of accounting staff, weekly/monthly financial
reporting and accuracy of un-audited reporting of financials.      •Support the
Management, supervision and coordination of sourcing and manufacturing of all
Amerx products.



 6

 

 



 

 

 





 

•Management and supervision of daily operation of administrative support staff
and warehouse staff.      •Oversight of IT operations, performance and
proficiencies.      •Direct and Oversee all FDA regulatory requirements, SOP,
quality controls, testing, filing and documentation of manufacturing process.



 

Profit Incentive: The profit incentive will be based on audited fiscal year
2016.         Profit Bonus for Amerx: If Amerx profit is $250,000 or more, but
less than $500,000, the Executive will receive a cash payment equal to 2.4% of
the total profit.



   



If Amerx profit is $500,000 or more, but less than $750,000, the

Executive will receive a cash payment equal to 3% of the total profit.

  If Amerx profit is $500,00 or more, but less than $750,000, the Executive will
receive a cash payment equal to 3% of the total profit.       If Amerx profit is
$750,000 or more, but less than $1,000,000, the Executive will receive a cash
payment equal to 3.25% of the total profit.           If Amerx profit is
$1,000,000 or more, the Executive will receive a cash payment equal to 3.4% of
the total profit.       The Profit Incentive Bonus for Amerx will be paid by
Amerx to Executive after the close of the fiscal year end.



 







 



APPROVED:           PROCYON CORPORATION  

EXECUTIVE:

 

       By: /s/ Regina W. Anderson   /s/ James B. Anderson  Regina W. Anderson
James B. Anderson  Chief Executive Officer              By: /s/ Fred W. Suggs,
Jr.   AMERX HEALTH CARE CORPORATION  Fred W. Suggs, Jr.   Director, Member of
the Procyon   By: /s/ Justice W. Anderson Corporation Compensation Committee  
Justice W. Anderson     President 

 

 

7

 

 

 

 

 

 



 

 

 

      By: /s/ Joseph R. Treshler     Joseph R. Treshler     Director, Member of
the Procyon     Corporation Compensation Committee.    

 

 

 

Effective: Date: October 1, 2015

 

 

 

 

8